TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00427-CR



John Anthony Kerr, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 3021911, HONORABLE STANTON B. PEMBERTON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. Edmund M. "Skip" Davis, is ordered to tender a brief in this cause no later than January 26,
2004.  No further extension of time will be granted.
It is ordered December 12, 2003.

Before Justices Kidd, Patterson and Puryear
Do Not Publish